Citation Nr: 0930917	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-42 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dementia due to head 
trauma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ACDUTRA) from February 1975 to August 1975 and on 
active duty from June 1987 to June 1990.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 rating decision of the Albuquerque, New 
Mexico Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2006, this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Because all action ordered in the Board's December 2006 
Remand was not accomplished, and because further development 
suggested by the partial development that was completed was 
not done, this matter must be remanded, once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998)(a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
well aware by now that when the Board fails to return a case 
to the RO for completion of actions ordered in a remand that 
were not completed, and the Board's decision is appealed, the 
U.S. Court of Appeals for Veterans Claims (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for 
completion of the action the Board sought in the remand.  

The RO is reminded that should the actions ordered by the 
Board in this remand remain not completed, the Board would 
have no recourse but to remand the case, still again, for 
completion of the actions ordered.

First, the Board's December 2006 remand (see p. 3, indented 
paragraph 3) instructed that the RO should, ask the Veteran 
(through his wife/representative if need be) to identify all 
sources of treatment he has received for dementia, since it 
was first noted; and to provide any necessary releases.  He 
was to be advised of 38 C.F.R. § 3.158(a) which provides that 
where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will [emphasis added] be considered abandoned.  A 
December 2006 letter did not advise the Veteran of this 
provision (i.e. the consequences of a failure to cooperate).

Furthermore, the Veteran was to be scheduled for an 
evaluation to determine whether he actually has dementia.  
Any indicated tests or studies were to be completed.  On 
February 2007 VA examination, the examiner opined:

"Based on my examination and review of his records, it 
is my opinion that this Veteran does not have dementia 
related to his head injury from the motor vehicle 
accident.  . . . I realize that this is a clinical 
opinion that is in contradiction to other clinical 
opinions that have been rendered in this case and, 
therefore, is going to be subject to challenge.  In 
order to have a definitive, objective answer to the 
question of this Veteran's brain function, I would 
suggest having him undergo a PET scan of his brain.  
This is an imaging technique that shows brain function 
and not just structure.  Various types of dementia show 
characteristic patterns of abnormalities on a PET scan.  
A head injury of sufficient severity as to cause the 
degree of cognitive dysfunction that this Veteran claims 
to have would also certainly show significant 
abnormalities on a PET scan.  It would be ideal for him 
to be under close observation in a hospital for 24 to 48 
hours prior to such a scan so as to make sure he does 
not take any drugs that would alter the results."

A November 2008 letter notified the Veteran that he was going 
to be scheduled for the PET scan.  The Veteran was scheduled 
for testing on January 6, 2009.  A January 5, 2009 point of 
contact notes that the Veteran's wife asked that the 
appointment be rescheduled due to the birth of their 
grandchild.  The Veteran and his wife were informed that they 
would receive notification of a rescheduled date.  There is 
no indication that this occurred.  An April 2009 supplemental 
statement of the case (SSOC) continued the denial of service 
connection for dementia.

The Board notes that when development ordered suggests that 
further development is indicated for proper consideration of 
the medical questions raised, it is incumbent on the RO to 
proceed with such development to its logical conclusion, 
rather than simply return the case, with evidentiary 
development in an incomplete state, to the Board. 

Accordingly, the case is REMANDED once again for the 
following:

1.  The RO should ask the Veteran (via his 
wife if need be) to identify all sources 
of treatment he has received for dementia, 
since it was first noted.  With the 
Veteran's cooperation, by providing any 
necessary releases, the RO should secure 
copies of all treatment the Veteran has 
received for dementia to the present.  In 
conjunction with this development the 
Veteran must be advised of 38 C.F.R. 
§ 3.158(a), and that his claim/appeal will 
be processed under § 3,158(a) if he fails 
to respond to a request for information 
and releases.  

2.  Unless medically contraindicated (in 
which case there should be an explanation 
for the record) the RO should arrange for 
the Veteran to be rescheduled for the PET 
scan which has been suggested (per 
recommendation by a previous examiner, if 
possible he should be under close 
observation in a hospital 24 to 48 hours 
prior to such scan to ensure test 
integrity).  Upon completion of the test, 
the Veteran's claims file should be 
forwarded to the February 2007 VA examiner 
(if available) for review and an addendum 
to the report of the February 2007 
examination based on the results of the 
testing that was then suggested (the PET 
scan).  The physician should opine whether 
or not the Veteran has dementia and, if 
so, whether it resulted from trauma in 
service.  The examiner must explain the 
rationale for the opinion (to specifically 
include comment on the assessments by a VA 
psychologist and a nurse practitioner to 
the effect that the Veteran has dementia 
due to a motor vehicle injury in service, 
and on the contention by the Veteran's 
representative that his claimed dementia 
may be the result of various medications 
prescribed for service-connected 
disabilities.  See May 22, 2006 written 
argument by the Veteran's representative).  
If the February 2007 examiner is 
unavailable to offer the addendum opinion 
sought, the Veteran's claims file should 
be forwarded to another appropriate 
physician for review and the opinion 
sought.

3.  The RO must ensure that all 
development sought in this remand is 
completed (or that there is explanation in 
the record as to why any development 
sought, but not completed, could not be 
completed.  Then the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

